McFaeland, J.,
delivered the opinion of the court:
"We hold that sec. 3137 of the Code [1858], allowing 12 1-2 per cent, interest upon an affirmance of the judgment of an inferior tribunal, or upon the dismissal of a certiorari, is repealed by the act of 1865--6, eh. 17, sec. 1, T. & S. Code, 3137a.
This last named section enacts that: "Judgments or decrees, when affirmed in a higher court, shall be for the judgment or decree of the inferior tribunal, and interest thereon at the rate of six per cent, per annum, instead of twelve and one-half per cent., as now allowed by law.” This section is not confined to cases where the judgment below is affirmed upon a trial, but extends also to cases where a certiorari is dismissed, and where, by statute, the judgment below is affirmed. In the case in 2 Heis. [13, 20], Rothschilds v. Forbes, the 12 1-2 per cent. was allowed, but this was without reference to the act of 1865, which was probably overlooked, as was also the case in Smith v. Martin, 7 Cold. [272].
We have held, in several cases not reported, that the 12 1-2 per cent, is not allowed.